DETAILED ACTION
This action is pursuant to the claims filed on December 10, 2019. Claims 1-11, 14-20 and 36-48 are pending. Claims 12-13 and 21-35 are cancelled. A first action on the merits of claims 1-11, 14-20 and 36-48 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 3, 16 and 41 are objected to because of the following informalities:  
Claim 3, ln. 2: “:” before “the group consisting of” should be deleted. 
Claim 16, ln. 2: “:” before “the group consisting of” should be deleted.
Claim 41, ln. 2: “:” before “the group consisting of” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 14-20 and 36-48 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lambert et al. (hereinafter ‘Lambert’, U.S. PGPUb. No. 2016/0095653).
In regard to independent claims 1, 14 & 39,  Lambert discloses a method of estimating effectiveness of ablation to form a lesion, line or segment (note that ablation line, segment, and lesion are all equivalent since the claim fails to describe specific physical attributes pertaining to the claimed ablation types and lesion, line, and segment hereinafter will be referred to as ‘ablation’; Figs. 7A and 7B  and 9 illustrates various ablation dimensions including lines and segments; [0013]); the method comprising:
receiving ablation effectiveness parameters ([0014]-[0021]: the lesion size index (LSI), lesion width index (LWI), lesion depth index (LDI), lesion volume index (LVI) and/or force-time integral (FTI) and jump index (JI) are computed to determine the effectiveness of ablation lesion/line/segment);
estimating an effectiveness of the ablation in a tissue (the quality of lesion/line/segment is based upon the calculated FTI, LWI and JI; [0122]-[0123], Tables 2 and 3 and Figs. 8A and 8B are sets of look-up data used to determine the effectiveness of the ablation based upon the quality of electrical isolation);
wherein the estimating is based on use by computer circuitry of an estimator constructed based on observed associations between previously analyzed lesion effectiveness parameters, and observed lesion effectiveness, the estimator being applied to the received lesion effectiveness parameter ([0060]-[0110] & [0122]-[0123]: the empirical models are based on ablation data from numerous clinical studies; the models are used to then  compute the FTI, LWI and JI which is then used to determine the quality of ablation).
In regard to claims 2-6 10-11, 15-19, 38,40-44 & 48, Lambert further discloses various ablation effectiveness parameters (the structure of the ablation indicating a measure of the depth, size and/or volume of the ablation: the lesion size index (LSI), lesion width index (LWI), lesion depth index (LDI), lesion volume index (LVI), [0014]-[0021]; the conditions of formation including ablation power, force of contact and timing of ablation: contact force/contact of an intra-body catheter, power delivered to the ablation head and duration time of the energization are used to compute the indices, [0013]; as broadly as claimed, patient parameter data may be any of the mentioned parameters, location of the target region which are obtained from the patient being treated).  
In regard to claims 7, 20 & 45, Lambert further discloses wherein the receiving and estimating are performed during an ablation treatment procedure that created the ablation lesion ([0038]-[0045], [0151]).
In regards to claim 8, 36 & 46, Lambert further discloses adjusting a plan of ablation treatment, based on the estimating ([0038]-[0040],[0143],[0152],[0156]-[0157]: processor 164 can continuously monitor ablation and acquire force, energization parameter, duration energization time to continuously calculate and display the LSI, FTI & JI to determine whether a desired ablation lesion/line/segment has been achieved and guides the user to form a desired ablation lesion/line/segment until closure of the isolation line is obtained).
In regards to claim 9, 37 & 47 Lambert further discloses wherein the ablation lesion comprises a lesion formed by a single event of applying ablation energy to a focal region of the tissue ([0013]-[0016], [0156]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        9/20/2021